
	
		II
		110th CONGRESS
		1st Session
		S. 2157
		IN THE SENATE OF THE UNITED STATES
		
			October 4, 2007
			Mr. Sanders introduced
			 the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the Elementary and Secondary Education Act of
		  1965 to establish pilot programs in expanded school
		  attendance.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Expanded Education
			 Act.
		2.Expanded school
			 attendance programsTitle I of
			 the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6301 et seq.) is
			 amended—
			(1)by redesignating
			 part I as part J; and
			(2)by inserting
			 after section 1830 the following:
				
					IExpanded
				education
						1851.DefinitionsIn this part:
							(1)ExpandedThe
				term expanded, when used in reference to a school day, week, or
				year, means supplementing the school day, week, or year, with additional hours
				as well as with extended learning and activities beyond the specific subjects
				covered in the school curricula, although some or all of those subjects may be
				included as well.
							(2)Expanded
				dayThe term expanded day means a school day that
				extends the number of school hours per school day in a way that increases the
				total number of school hours for the school year by not less than 30 percent,
				compared to such total number for the preceding school year.
							(3)Expanded
				weekThe term expanded week means a 6-day school
				week that includes a Saturday school session of not less than 3½ hours.
							(4)Expanded
				yearThe term expanded year means a school year of
				not less than 180 school days that is extended by a summer, non-remedial school
				session of—
								(A)not less than 4
				weeks; or
								(B)in the case of a
				summer institute described in section 1854(e)(3), not less than 1 week.
								(5)Large
				stateThe term large State means each State that,
				when ranked with all States of the United States by population according to the
				most recent decennial census of the Bureau of the Census, is in the top 50th
				percentile.
							(6)Low-income
				studentThe term low-income student means a student
				who is eligible to receive a free or reduced-price lunch under the Richard B.
				Russell School Lunch Act.
							(7)School
				dayThe term school day means a day in which all
				students attend school for not less than 61/2 hours,
				except for children with disabilities whose individualized education programs
				under section 614 of the Individuals with Disabilities Education Act specify a
				shorter school day.
							(8)Small
				stateThe term small State means each State that,
				when ranked with all States of the United States by population according to the
				most recent decennial census of the Bureau of the Census, is in the bottom 50th
				percentile.
							1852.Expanded day
				pilot program
							(a)Program
				authorizedFrom amounts appropriated under subsection (f), the
				Secretary shall—
								(1)reserve not more
				than 2 percent to enable the Secretary to enter into contracts or award grants
				with qualified organizations, as determined by the Secretary, to enable the
				organizations to provide training, technical assistance, and capacity building
				with respect to expanded day pilot programs described in subsection (e);
				and
								(2)use the amounts
				that remain after reserving funds under paragraph (1) to award grants, through
				allotments under subsection (c), to State educational agencies to enable the
				State educational agencies to carry out expanded day pilot programs described
				in subsection (e) in participating schools in the State.
								(b)ApplicationA
				State educational agency desiring a grant under this section shall submit to
				the Secretary an application at such time, in such manner, and containing such
				information as the Secretary may require.
							(c)AllotmentsThe
				Secretary shall allot—
								(1)the funds made
				available under subsection (f)(1) for a fiscal year in equal amounts among
				small States; and
								(2)the funds made
				available under subsection (f)(2) for a fiscal year in equal amounts among
				large States.
								(d)Selection of
				participating schools
								(1)Number of
				participating schools
									(A)Small
				StatesEach small State receiving a grant under this section
				shall use the grant funds to establish expanded day pilot programs in not less
				than 20 schools in the State.
									(B)Large
				StatesEach large State receiving a grant under this section
				shall use the grant funds to establish expanded day pilot programs in not less
				than 50 schools in the State.
									(2)Eligibility
				requirementsIn order to participate in a program under this
				section, an elementary school or secondary school in a State shall—
									(A)have a student
				population of which not less than 50 percent are low-income students;
									(B)be identified by
				the local educational agency as suitable for participation in the program;
				and
									(C)submit a pilot
				program proposal prepared by the local educational agency involved to the State
				educational agency at such time, in such manner, and containing such
				information as the State educational agency may reasonably require.
									(3)Selection
				basisFrom the schools in a State that have submitted proposals
				under paragraph (2)(C), a State educational agency receiving a grant under this
				section shall select the highest ranking schools to participate, based on the
				following weighted criteria:
									(A)50 percent of a
				school's ranking shall be based on the percentage of low-income students at the
				school.
									(B)30 percent of a
				school's ranking shall be based on the proposal submitted to the State
				educational agency describing the program that will be implemented in the
				school, taking into account the program's design, implementation plan,
				administrative staffing, and budget.
									(C)20 percent of a
				school's ranking shall be based on the capacity of the school, as determined by
				a review conducted by the State educational agency, to implement the program
				described in the school's proposal.
									(4)Distribution of
				funds among schools
									(A)In
				generalA State educational agency receiving a grant under this
				section shall provide each participating school with a share of the grant funds
				under this section that is not less than the amount described in subparagraph
				(B).
									(B)Minimum
				shareThe minimum share of grant funds under this section that a
				school participating in a program under this section shall receive for a fiscal
				year is 75 percent of the amount obtained by dividing the total amount of the
				grant funds provided to the State under this section for such year by the
				number of schools in the State participating in the program.
									(e)Expanded day
				pilot program requirementsEach expanded day pilot program
				assisted under this section shall meet the following requirements:
								(1)Contents of
				programThe program shall—
									(A)include academic
				work that will ensure that participating students increase the students'
				proficiency in reading and language arts, and mathematics;
									(B)advance student
				learning in new areas or new directions, so that the program is not wholly
				remedial; and
									(C)include
				sufficient recreational activities, social activities, or extra-curricular
				cultural activities (such as music, theater, or art) to make each expanded day
				program a positive experience for the students who participate.
									(2)Student
				participation
									(A)Full grade
				participationThe program shall be provided to not less than 1
				entire grade level in a participating school and, if funds are sufficient, may
				include additional grade levels.
									(B)Required
				student participationStudents in each grade level included in
				the program shall be required to attend the school for the extended day, unless
				the student's individualized education program under section 614 of the
				Individuals with Disabilities Education Act requires otherwise.
									(f)Authorization
				of appropriationsThere are authorized to be appropriated to
				carry out this section $350,000,000 for fiscal year 2008 and such sums as may
				be necessary for each succeeding fiscal year, of which—
								(1)30 percent shall
				be available for grants to small States; and
								(2)70 percent shall
				be available for grants to large States.
								1853.Expanded week
				pilot program
							(a)Program
				authorizedFrom amounts authorized under subsection (f), the
				Secretary shall award grants, through allotments under subsection (c), to State
				educational agencies to enable the State educational agencies to carry out
				expanded week pilot programs described in subsection (e) in participating
				schools in the State.
							(b)ApplicationA
				State educational agency desiring a grant under this section shall submit to
				the Secretary an application at such time, in such manner, and containing such
				information as the Secretary may require.
							(c)AllotmentsThe
				Secretary shall allot—
								(1)the funds made
				available under subsection (f)(1) for a fiscal year in equal amounts among
				small States; and
								(2)the funds made
				available under subsection (f)(2) for a fiscal year in equal amounts among
				large States.
								(d)Selection of
				participating schools
								(1)Number of
				participating schools
									(A)Small
				StatesEach small State receiving a grant under this section
				shall use grant funds to establish expanded week pilot programs in not less
				than 20 schools in the State.
									(B)Large
				StatesEach large State receiving a grant under this section
				shall use grant funds to establish expanded week pilot programs in not less
				than 50 schools in the State.
									(2)ProposalIn
				order to participate in a program under this section, an elementary school or
				secondary school in a State shall—
									(A)have a student
				population of which not less than 50 percent are low-income students;
									(B)be identified by
				the local educational agency as suitable for participation in the program;
				and
									(C)submit a pilot
				program proposal prepared by the local educational agency involved to the State
				educational agency at such time, in such manner, and containing such
				information as the State educational agency may reasonably require.
									(3)Selection
				basisA State educational agency shall select the highest ranking
				schools to participate in this program, based on the following weighted
				criteria:
									(A)50 percent of a
				school's ranking shall be based on a high percentage of low-income students at
				the school.
									(B)30 percent of a
				school's ranking shall be based on the proposal submitted to the State
				educational agency describing the program that will be implemented in the
				school, taking into account the program's design, implementation plan,
				administrative staffing, and budget.
									(C)20 percent of a
				school's ranking shall be based on the capacity of the school, as determined by
				a review conducted by the State educational agency, to implement the program
				described in the school's proposal.
									(4)Distribution of
				funds among schools
									(A)In
				generalA State educational agency receiving a grant under this
				section shall provide each participating school with a share of the grant funds
				under this section that is not less than the amount described in subparagraph
				(B).
									(B)Minimum
				shareThe minimum share of grant funds under this section that a
				school participating in a program under this section shall receive for a fiscal
				year is 75 percent of the amount obtained by dividing the total amount of the
				grant funds provided to the State under this section for such year by the
				number of schools in the State participating in the program.
									(e)Expanded week
				program requirementsEach expanded week program assisted under
				this section shall meet the following requirements:
								(1)Contents of
				programThe program shall—
									(A)include academic
				work that will ensure that participating students increase the students'
				proficiency in reading and language arts, and mathematics;
									(B)advance student
				learning in new areas or new directions, so that not less than 30 percent of
				the curricular content of the program is non-remedial; and
									(C)include
				sufficient recreational activities, social activities, or extra-curricular
				cultural activities (such as music, theater, or art) to make each expanded week
				program a positive experience for the students who participate.
									(2)Student
				participation
									(A)Full grade
				participationThe program shall be provided to not less than 1
				entire grade level in the participating school and, if funds are sufficient,
				may include additional grade levels.
									(B)Required
				student participationEach student in each grade level included
				in the program shall be required to attend the school for the extended week,
				unless—
										(i)the student
				receives a waiver under subparagraph (C); or
										(ii)the student's
				individualized education program under section 614 of the Individuals with
				Disabilities Education Act requires otherwise.
										(C)WaiverThe
				parents of a student required to participate in the expanded week program under
				this section may petition the school for a waiver from participation in the
				program if such participation is a hardship for the family. A waiver shall be
				granted if the participating school and the local educational agency approve
				the waiver.
									(f)Authorization
				of appropriationsThere are authorized to be appropriated to
				carry out this section $350,000,000 for fiscal year 2008 and such sums as may
				be necessary for each succeeding fiscal year, of which—
								(1)30 percent shall
				be available for grants to small States; and
								(2)70 percent shall
				be available for grants to large States.
								1854.Expanded year
				pilot program
							(a)Program
				authorizedFrom amounts appropriated under subsection (f), the
				Secretary shall award grants, through allotments under subsection (c), to State
				educational agencies to enable the State educational agencies to carry out
				expanded year pilot programs described in subsection (d) in participating
				schools in the State.
							(b)ApplicationA
				State educational agency desiring a grant under this section shall submit to
				the Secretary an application at such time, in such manner, and containing such
				information as the Secretary may require.
							(c)AllotmentsThe
				Secretary shall allot—
								(1)the funds made
				available under subsection (f)(1) for a fiscal year in equal amounts among
				small States; and
								(2)the funds made
				available under subsection (f)(2) for a fiscal year in equal amounts among
				large States.
								(d)Expanded year
				program requirementsEach expanded year program assisted under
				this section shall meet the following requirements:
								(1)Program
				contentsThe program shall—
									(A)advance student
				learning in new areas or new directions, or increase students' expertise and
				extend students' proficiency;
									(B)emphasize
				non-remedial work—
										(i)by including new
				material;
										(ii)through
				process-oriented learning; and
										(iii)through the
				activities described in subparagraph (C); and
										(C)include
				sufficient recreational activities, social activities, or extra-curricular
				cultural activities (such as music, theater, or art) to make each expanded year
				program a positive experience for the students who participate.
									(2)Program
				staffingThe program may use grant funds to employ faculty for
				the program, as well as the requisite number of non-academic staff needed to
				carry out paragraph (1)(C).
								(3)Use of
				modelsThe program shall be based on 1 of the 3 models described
				in subsection (e). Each State receiving a grant under this section shall have
				the authority to determine which model, or which combination of the models,
				shall be used.
								(e)Expanded year
				models
								(1)School-based
				mandatory participation modelA pilot program implementing the
				school-based mandatory participation model shall meet the following
				requirements:
									(A)Participating
				school requirementsEach elementary school or secondary school in
				a State participating in the pilot program shall—
										(i)have a student
				population of which not less than 50 percent are low-income students;
										(ii)be identified by
				the local educational agency as suitable for participation in the program;
				and
										(iii)submit a pilot
				program proposal prepared by the local educational agency involved to the State
				educational agency at such time, in such manner, and containing such
				information as the State educational agency may reasonably require.
										(B)Selection of
				participating schoolsA State educational agency shall select
				schools to participate in this model by choosing the highest ranking schools
				based on the following weighted criteria:
										(i)50 percent of a
				school's ranking shall be based on a high percentage of low-income students at
				the school.
										(ii)30 percent of a
				school's ranking shall be based on the proposal submitted to the State
				educational agency describing the program that will be implemented in the
				school, taking into account the program's design, implementation plan,
				administrative staffing, and budget.
										(iii)20 percent of a
				school's ranking shall be based on the capacity of the school, as determined by
				a review conducted by the State educational agency, to implement the program
				described in the school's proposal.
										(C)Entity carrying
				out pilot programThe State educational agency may choose a
				participating school, or an institution of higher education or nonprofit
				organization, to carry out the pilot program at the school.
									(D)Sponsors
										(i)Role of
				sponsorsSubject to approval by the Secretary as described in
				clause (iii), the entity chosen to carry out the pilot program at a school may
				enter into a partnership with 1 or more sponsors to provide services for the
				program at the school.
										(ii)QualificationsThe
				entity shall endeavor to enter into such a partnership with a sponsor that has
				a successful track record of providing high-quality summer learning
				opportunities to low-income students.
										(iii)Approval of
				sponsors
											(I)Description of
				partnershipTo obtain approval of the sponsors described in
				clause (i) for the pilot program, the State educational agency, in submitting
				an application under subsection (b), shall include in the application a
				description of the partnership with the sponsors.
											(II)Experience or
				promise of successThe State educational agency shall, to the
				extent practicable, demonstrate in the application that each sponsor has
				experience with, or promise of success in, providing educational, enrichment,
				and related activities that will complement and enhance the academic
				performance, achievement, and positive youth development of the students
				involved.
											(iv)ServicesThe
				sponsors shall provide services to students such as—
											(I)academic
				enrichment learning programs, including providing additional assistance to
				students to allow the students to improve their academic achievement;
											(II)mathematics and
				science education activities;
											(III)arts and music
				education activities;
											(IV)tutoring
				services (including those provided by senior citizen volunteers) and mentoring
				programs;
											(V)programs for
				limited English proficient students that emphasize language skills and academic
				achievement;
											(VI)recreational
				activities;
											(VII)telecommunications
				and technology education programs;
											(VIII)provision of
				expanded library service hours;
											(IX)programs that
				promote parental involvement and family literacy;
											(X)programs that
				provide assistance to students who have been truant, suspended, or expelled to
				allow the students to improve their academic achievement; and
											(XI)drug and
				violence prevention programs, and counseling programs.
											(E)Student
				participation
										(i)Full grade
				participationThe program shall be provided to not less than 1
				entire grade level in the participating school and, if funds are sufficient,
				may include additional grade levels.
										(ii)Required
				student participationEach student in each grade level included
				in the program shall be required to attend the school for the extended year,
				unless the student receives a waiver under clause (iii).
										(iii)WaiverThe
				parents of a student required to participate in the expanded year program under
				this section may petition the school for a waiver from participation in the
				program if such participation is a hardship for the family. A waiver shall only
				be granted if the participating school and the local educational agency approve
				the waiver.
										(2)School-based
				voluntary participation modelA pilot program implementing the
				school-based voluntary participation model shall meet the following
				requirements:
									(A)Participating
				school requirementsEach elementary school or secondary school in
				a State participating in the pilot program shall—
										(i)have a student
				population of which not less than 50 percent are low-income students;
										(ii)be identified by
				the local educational agency as suitable for participation in the program;
				and
										(iii)submit a pilot
				program proposal to the State educational agency at such time, in such manner,
				and containing such information as the State educational agency may reasonably
				require.
										(B)Selection of
				participating schoolsA State educational agency shall select
				schools to participate in this model by choosing the highest ranking schools
				based on the weighted criteria described in clauses (i) through (iii) of
				paragraph (1)(B).
									(C)Entity carrying
				out pilot programThe State educational agency may choose a
				participating school, or an institution of higher education or nonprofit
				organization, to carry out the pilot program at the school.
									(D)Sponsors
										(i)Role of
				sponsorsSubject to approval by the Secretary as described in
				clause (iii), the entity chosen to carry out the pilot program at a school may
				enter into a partnership with 1 or more sponsors to provide services for the
				program at the school.
										(ii)QualificationsThe
				entity shall endeavor to enter into such a partnership with a sponsor that has
				a successful track record of providing high-quality summer learning
				opportunities to low-income students.
										(iii)Approval of
				sponsors
											(I)Description of
				partnershipTo obtain approval of the sponsors described in
				clause (i) for the pilot program, the State educational agency, in submitting
				an application under subsection (b), shall include in the application a
				description of the partnership with the sponsors.
											(II)Experience or
				promise of successThe State educational agency shall, to the
				extent practicable, demonstrate in the application that each sponsor has
				experience with, or promise of success in, providing educational, enrichment,
				and related activities that will complement and enhance the academic
				performance, achievement, and positive youth development of the students
				involved.
											(iv)ServicesThe
				sponsors shall provide services to students such as—
											(I)academic
				enrichment learning programs, including providing additional assistance to
				students to allow the students to improve their academic achievement;
											(II)mathematics and
				science education activities;
											(III)arts and music
				education activities;
											(IV)tutoring
				services (including those provided by senior citizen volunteers) and mentoring
				programs;
											(V)programs for
				limited English proficient students that emphasize language skills and academic
				achievement;
											(VI)recreational
				activities;
											(VII)telecommunications
				and technology education programs;
											(VIII)provision of
				expanded library service hours;
											(IX)programs that
				promote parental involvement and family literacy;
											(X)programs that
				provide assistance to students who have been truant, suspended, or expelled to
				allow the students to improve their academic achievement; and
											(XI)drug and
				violence prevention programs, and counseling programs.
											(E)Student
				participation
										(i)Voluntary
				participationStudent participation in the program under this
				model shall be voluntary.
										(ii)Multiple
				gradesUnder this model, the program shall be offered to not less
				than 2 grades at each school.
										(F)Structure of
				program
										(i)Summer
				modulesThe program shall provide separate summer modules for
				each selected grade, which modules may run concurrently or consecutively, or
				overlap.
										(ii)Length of
				modulesEach such module shall be not less than 4 weeks in
				length.
										(3)State-based
				voluntary summer institute modelA pilot program implementing the
				State-based voluntary summer institute model shall meet the following
				requirements:
									(A)In
				generalThe State educational agency shall establish 1 or more
				summer institutes for secondary school students at a public institution of
				higher education or, if the State educational agency determines it appropriate,
				at a private institution of higher education.
									(B)AdministrationThe
				State educational agency may administer the summer institute or may elect to
				have a local educational agency in the State administer the summer institute.
				In the case of a State educational agency that transfers the administration of
				the summer institute to the local educational agency, the State educational
				agency shall compensate the local educational agency for the costs of
				administration from non-Federal funds.
									(C)Entity carrying
				out the summer instituteThe State educational agency (or local
				educational agency) may choose the participating institution of higher
				education, or an eligible nonprofit organization, to carry out the summer
				institute. To be eligible to carry out the summer institute, the nonprofit
				organization shall have experience with summer education, and shall have
				experience with, or promise of success in, providing educational, enrichment,
				and related activities that will complement and enhance the academic
				performance, achievement, and positive youth development of the students
				involved.
									(D)Subject matter
				focusA summer institute shall be encouraged to be grade-specific
				for the grades of students in attendance and shall focus on a subject in the
				domain of 1 of the following:
										(i)Reading or
				writing.
										(ii)Mathematics.
										(iii)Science.
										(iv)Social science,
				civics, or history.
										(E)Assessments
										(i)General
				prohibitionExcept as provided in clauses (ii) and (iii), a
				summer institute shall not require any assessments or examinations as part of
				the institute program.
										(ii)Use of certain
				measuresA summer institute program may require writing
				assignments, ungraded exercises in mathematics, laboratory experiments and
				laboratory reports in science, oral presentations, and such other teaching aids
				as are necessary to encourage students to take the work at the institute
				seriously.
										(iii)Formative
				assessments
											(I)In
				generalA summer institute may use formative assessments or other
				measures necessary—
												(aa)for the reports
				described in section 1855(c);
												(bb)for diagnostic
				purposes; or
												(cc)to
				measure program effectiveness.
												(II)Timing of
				administrationA summer institute utilizing a formative
				assessment under this subparagraph shall administer the formative assessment at
				the beginning and at the end of the institute, and may administer the
				assessment during the institute.
											(iv)Grading
				prohibitionA summer institute shall not—
											(I)provide a student
				with the student's grade on any formative assessment under clause (iii) or
				assignment, exercise, experiment, report, presentation, or other teaching aid
				under clause (ii), except that a summer institute may provide to the student,
				but not to a school or local educational agency, a written summative assessment
				of the student's participation in the summer institute at the conclusion of the
				summer institute; and
											(II)add any such
				grade to the student's academic record.
											(F)Length of
				programA summer institute shall be not less than 5 days nor more
				than 4 weeks long.
									(G)ParticipantsStudents
				participating in a summer institute shall be low-income students in the State
				and shall be selected by the State educational agency, in consultation with
				local educational agencies in the State.
									(H)Faculty
										(i)In
				generalNot less than 50 percent of the faculty at each summer
				institute shall be highly qualified teachers, and the remaining members of the
				faculty may be citizens of accomplishment or public figures, such as authors,
				scientists, public servants, artists, or educators, who have—
											(I)a record of
				significant accomplishment; or
											(II)the capacity to
				add significant expertise to the academic side of the summer institute
				program.
											(ii)SalariesThe
				weekly salary for each faculty member of a summer institute shall not be more
				than 135 percent of the greater of the average or median weekly salary for
				teachers in the State.
										(iii)Teaching
				assistantsA summer institute may employ students attending
				institutions of higher education as interns or tutors to supplement the
				teaching endeavor of the institute.
										(I)Housing
				expenses
										(i)No grant funds
				for housingNo grant funds under this section shall be used to
				pay for the housing costs of students participating in a summer institute.
				Notwithstanding any other provision of law, the State educational agency
				receiving the grant shall pay for the costs of housing for such students from
				State funds or funds received by the State under part A of this title or under
				the Higher Education Act of 1965.
										(ii)Meals and
				transportation expensesGrant funds from a grant under this
				section may be used by a State educational agency to pay for the costs of meals
				and transportation expenses for the students participating in the summer
				institute.
										(f)Authorization
				of appropriationsThere are authorized to be appropriated to
				carry out this section $350,000,000 for fiscal year 2008 and such sums as may
				be necessary for each succeeding fiscal year of which—
								(1)30 percent shall
				be available for grants to small States; and
								(2)70 percent shall
				be available for grants to large States.
								1855.General
				provisions
							(a)Prohibition of
				grant funds for administrationNo grants funds under this part
				shall be used by a State educational agency for the costs of administering a
				grant program under this part.
							(b)State and local
				match
								(1)State
				fundsA State educational agency receiving a grant under this Act
				shall use State funds for the costs to the State of the administration of the
				grant.
								(2)Local
				fundsA local educational agency participating in a grant program
				under this Act shall use local funds for the costs to the local educational
				agency of—
									(A)planning and
				submitting to the State educational agency a proposal for an expanded day,
				expanded week, or expanded year program at a school served by the local
				educational agency;
									(B)administering,
				establishing, and overseeing the program at a school served by the local
				educational agency; and
									(C)submitting the
				reports required under subsection (c).
									(3)School
				fundsA school participating in an expanded day, expanded week,
				or expanded year program shall use school or local funds for the costs to the
				school of administering the program.
								(4)Use of part A
				fundsNotwithstanding any other provision of law, a State
				educational agency, local educational agency, or school may use funds made
				available to the State or local educational agency, or school, respectively,
				under part A of this title for the costs described in paragraph (2) or
				(3).
								(c)Reports
								(1)Local
				educational agencyEach local educational agency that serves a
				school participating in an expanded day, expanded week, or expanded year
				program under this part (except for a State-based voluntary summer institute
				program under section 1854(e)(3)) shall, not later than 60 days after the
				completion of the program, report to the State educational agency
				regarding—
									(A)the extent to
				which the proposal for the expanded program was carried through;
									(B)the actual budget
				for and expenses of the expanded program; and
									(C)the level of
				learning for each student participating in the program for the year preceding
				the year of the program, as determined by the academic assessments under
				section 1111(b)(3).
									(2)Summer
				institutes reportIn the case of a summer institute program under
				section 1854(e)(3), the sponsoring State educational agency or local
				educational agency shall report to the Secretary regarding the subjects
				described in subparagraphs (A) through (C) of paragraph (1).
								(3)AppendixEach
				State educational agency or local educational agency that is required to submit
				a report under paragraph (1) or (2) shall, not later than 120 days after
				receiving the results for the academic assessments under section 1111(b)(3) for
				the school year following the expanded day, expanded week, or expanded year
				program, submit to the State educational agency or the Secretary (as the case
				may be) an appendix that shall contain—
									(A)for each student
				that participated in the program—
										(i)the student's
				level of learning for the year preceding the year of the program, as described
				in paragraph (1)(C);
										(ii)the student's
				level of learning for the year following the year of the program;
										(iii)in the case of
				a summer institute program, the student's formative assessment at the beginning
				and end of the summer institute; and
										(iv)the student's
				gain, if any, compared to—
											(I)the average and
				the mean of the gains made during the same grades by the most recent group of
				students in that grade in the school who did not matriculate in an expanded
				day, expanded week, or expanded year program, as applicable; or
											(II)in the case of a
				voluntary expanded year program, the average and the mean of the gains made by
				students in the same grade at the school who did not matriculate in the
				expanded year program; and
											(B)the average and
				the mean of the gains made between the year preceding the year of the program
				and the year following the year of the program for the entire group of students
				who matriculated in the program, compared to the average and the mean of the
				gains made by students described in subclause (I) or (II) of subparagraph
				(A)(iv) (as applicable).
									(4)Submission of
				reportsA State educational agency receiving a grant under this
				part shall submit the local educational agency reports under paragraph (1) to
				the Secretary after the State educational agency has received the required
				appendixes described in paragraph (3) for the reports.
								(5)Publication and
				availability of results
									(A)In
				generalThe Secretary shall publish and make widely available to
				the public, including through a website or other means, a summary of local
				educational agency reports under this section.
									(B)Individual
				reportsThe Secretary shall make the individual local educational
				agency reports under this section available to
				Congress.
									.
			3.Conforming
			 amendmentsTitle I of the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C. 6301 et seq.) is
			 further amended—
			(1)in section
			 1304(c)(2) (20 U.S.C. 6394(c)(2)), by striking part I and
			 inserting part J; and
			(2)in section
			 1415(a)(2)(C) (20 U.S.C. 6435(a)(2)(C)), by striking part I and
			 inserting part J.
			
